KRUEGER, Judge.
The conviction is for burglary. The penalty assessed is confinement in the State penitentiary for a term of three years.
We note that the transcript contains a copy from the notation on the trial court’s docket, from which it appears that appellant entered into a recognizance, but this is not in the form prescribed by statute and is insufficient to confer jurisdiction upon this court. Hence, the appeal must be dismissed, and it is so ordered.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
ON MOTION TO REINSTATE APPEAL.
KRUEGER, Judge.
The record having been perfected by the filing of a proper recognizance, the appeal will be reinstated and the case will be disposed of on the record as it now appears before us.
We note, however, that the purported statement of facts accompanying the record is not signed by the attorneys for the State and the defendant. Neither has it been approved by the trial judge. Without the approval of the trial court, we cannot consider the statement of facts. See cases cited under Note 24, Art. 760, Vernon’s Ann. Tex. C. C. P., Vol. 3; Branch’s Ann. Tex. P. C., sec. 596; 4 Tex. Jur., p. 419, sec. 287; also Gandy v. State, 143 S. W. (2d) 392.
In the absence of the statement of facts, we are unable to appraise the matters presented by the bills of exception found in the transcript. Hence there is nothing before us for review.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.